Citation Nr: 1300504	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  05-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia (HCL), claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Charles Mills, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from July 1960 to July 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied the Veteran's claim for service connection for HCL.

In June 2006, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO.  In addition, in May 2008, the Veteran testified before the undersigned Veterans Law Judge at the RO.  Hearing transcripts from both hearings are located in the claims file.

In June 2008, the Board, inter alia, remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested action, the RO/AMC continued to deny the claim (as reflected in a September 2009 supplemental statement of the case (SSOC)) and returned the matter on appeal to the Board for further consideration.

In December 2009, the Board, inter alia, denied the Veteran's claim for service connection for HCL.  The Veteran subsequently appealed the December 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In May 2011, the Board, inter alia, remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested action, the RO/AMC continued to deny the claim (as reflected in the June 2012 SSOC) and returned the matter on appeal to the Board for further consideration.

Although the Veteran was previously represented by Veterans of Foreign Wars of the United States, in October 2012, the Veteran submitted a completed Appointment of Individual as Claimant's Representative (VA Form 21-22a) clarifying that private attorney Charles Mills now represents him.  The Board has recognized the change in representation.

As a final preliminary matter, it is noted that, in the May 2011 remand, the Board referred to the RO a claim for service connection for prostate cancer.  The Veteran and his representative have repeatedly indicated that this claim has not been addressed by the RO, and the claims file does not suggest otherwise.  As such, this matter is not properly before the Board, and is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate this claim have been accomplished.

2.  HCL is among the diseases for which VA's Secretary has recognized there exists an etiological relationship with herbicides exposure, to include Agent Orange. 

3.  The Veteran has not asserted, and the record does not reflect, the type of active service for which there is a legal presumption of exposure to herbicides, to include Agent Orange.

3.  Although extensive searches have been conducted, persuasive, objective evidence does not establish that Veteran was actually exposed to Agent Orange during his period of service, as alleged; in fact, the objective evidence on this point weighs against a finding of actual exposure.  




CONCLUSION OF LAW

The criteria for service connection for HCL as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a June 2003 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The January 2004 rating decision reflects the initial adjudication of the claim after the issuance of the June 2003 letter.

Post rating, a July 2008 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the issuance of the July 2008 letter, and the opportunity for the Veteran to respond, the September 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The Board notes that the Veteran has claimed that he had not received the July 2008 letter.  However, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by a Veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).   Therefore, in this case, VA is presumed to have mailed the July 2008 notice letter to the Veteran's correct address as his assertions, alone, are not sufficient to rebut the presumption.  In addition, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records (to include updated VA and private treatment records sought in the Board's prior remand); and a May 2012 Memorandum in which the RO made a formal finding regarding the inability to corroborate the Veteran's claimed exposure to Agent Orange.  Also of record and considered in connection with the appeal are the transcripts of the June 2006 DRO hearing and the May 2008 Board hearing, along with various written statements provided by the Veteran, and by his former representative and current attorney, on his behalf.   The Board finds that no further action on this claim, prior to appellate consideration, is required.

The Board notes the Veteran's arguments that VA has not satisfied its duty to assist as it failed to search for evidence of Agent Orange use at specific sites in Germany.  However, the September 2006 and August 2008 Compensation and Pension Service e-mails indicate that there was no record of the use, testing or storage of Agent Orange in Germany or elsewhere in Europe.  Subsequent searches to the United States Army and Joint Services Records Research Center (JSRRC), United States Chemical Materials Agency and Office of Surgeon General (OSG) inquired as to any site in Germany, and those searches yielded negative responses.  The Board thus finds that the RO substantially complied with the Board's remand directives in this regard (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), and Dyment v. West, 13 Vet. App. 141, 146-47 (1999)), and that the Veteran's assertions are without merit.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Factual Background

A July 1960 service entrance examination was negative for any relevant abnormalities.  The Veteran was treated for acute, bilateral conjunctivitis in July and August 1961.  A May 1962 service discharge examination was also negative for any relevant abnormalities.  The treatment records indicate that the Veteran was seen at Darmstadt and Fort Dix.

In a July 2003 statement, the Veteran wrote that he was assigned to the Headquarters Battery V Corps Artillery in Darmstadt from January 1961 to June 1962.  He traveled to different locations in Germany as a member of a team that made contact with different NATO units.  From those locations, his team would visit areas that were used as part of various training and test exercises.  He assisted in taking samples of soil, water and vegetation that were returned for further examination.

In a September 2003 letter, the Department of the Army indicated that it had received the Veteran's inquiry regarding chemical testing.  The Veteran was asked to provide further details, including what sites he visited, in order to facilitate a records search.

In a September 2003 letter to the Department of the Army, the Veteran wrote that he did not know what specific sites he visited while in Germany as he was not privy to this information.  He had travelled by Jeep, stayed with German units and always stayed in the field.  He would camp in the German areas, leaving early in the morning at various sites and returned at night.

In a December 2004 notice of disagreement, the Veteran's representative stated that the Veteran could not name the locations he visited while in Germany as he was not familiar with the country.

A January 2005 letter from Dr. M. P., a VA physician, indicates that the Veteran's HCL was diagnosed in 1995 or 1996 and then treated.  He relapsed in 1999 and underwent re-treatment in April 2004.  The physician opined that recent evidence had shown an association between Agent Orange exposure and cancer, including an association between such exposure and non-Hodgkin lymphoma (i.e. HCL).

A March 2005 response from the National Personnel Records Center (NPRC) indicates that there was no record of exposure to herbicides for the Veteran.

During the June 2006 RO hearing, the Veteran testified that he was stationed in Germany beginning in January 1961 with the 5th Corps Artillery in Headquarters Battery.  He was later assigned to the S2 section and travelled with two other team members and took samples.  He indicated that, at the time, he believed these samples were for artillery purposes but later read the history of Agent Orange and learned that it was sold to Dow Chemical in November 1960; it was tested in 1961 and used in Vietnam in January 1962.  He stated that he did not witness spraying in any area that he visited and that no one told him that Agent Orange was used in these areas, but that he noticed unusual defoliation as there was dead vegetation.  He believed that he was in Graffen, Germany at one time.

In a June 2006 statement, the Veteran indicated that he travelled to Hamburg, Grafenwoehr and Darmstadt while in Germany.

In a September 2006 e-mail response to an RO inquiry, VA's Compensation and Pension Service indicates that it had reviewed a list of herbicide use and test sites outside of Vietnam which had been provided by the Department of Defense (DoD).  The list contained 71 sites within the United States and foreign countries where the use and testing of herbicide agents, including Agent Orange, was acknowledged.  The list did not contain any references to routine base maintenance activities such as range management or brush clearing as the DoD indicated that such small scale herbicide applications had not been complied into a list.  There was no DoD record of any Agent Orange or other herbicide use in Germany or elsewhere in Europe.  There was also no evidence of chemical testing in Germany after World War II.  No evidence supporting the claim could be provided.

In an April 2008 treatment summary from Dr. R. B., the Veteran's private physician, indicated that he had treated the Veteran for HCL since 2003.  The provider opined that HCL was a rare, slow-growing cancer of the blood in which the bone marrow produced too many B-cells (lymphocytes), a type of white blood cell that fights infection, and was chronic.  The provider further opined that HCL was grouped among the B-cell cancer lymphoma/lymphoid leukemias, which have been linked to exposure to Agent Orange.

During the May 2008 Board hearing, the Veteran testified that he witnessed dead vegetation and believed that these areas were impact areas for artillery while in Germany.  He indicated that he reported sick twice during this time, and that he was diagnosed as allergic.  The Veteran also asserted that chemical testing was done in Germany prior to use in Vietnam.

In a July 2008 letter, the RO asked the Veteran to provide specific information regarding the claimed exposure to herbicides in service.

In an August 2008 e-mail response to an RO inquiry, VA's Compensation and Pension Service indicated there was no DoD record of any use, testing or storage of tactical herbicides such as Agent Orange in Germany or elsewhere in Europe.  In general, tactical herbicides were developed for use in areas of dense vegetation in Vietnam and Southeast Asia, not for use in Europe.

In a December 2008 VA opinion, the examiner opines that the Veteran's HCL may be classified as a non-Hodgkin's lymphoma and hence presumed to be associated with herbicide exposure.  The examiner noted that HCL was an uncommon chronic B-cell lymphoproliferative disorder originally termed "leukemic reticuloendothelios" in the 1920s and named HCL in the 1960s due to the prominent irrecytoplasmic projections of the malignant cells.

In an August 2009 response to an RO inquiry, the JSRRC indicates that the United States Army historical records did not document spraying, testing, transporting, storage or usage of Agent Orange at Frankfurt, Germany during 1961.  Furthermore, the DoD list of spray areas and test sites outside of Vietnam did not include Schweinfurt, Germany.

In an August 2009 memorandum, the RO made a determination that the Veteran's exposure to herbicides could not be verified.  The efforts made to verify this information were detailed.

In an October 2009 statement, the Veteran wrote that that at no time did he allude to the spraying, testing, transporting, storing or usage of Agent Orange in Frankfort and did not recall ever having been to Schweinfurt.

In an August 2011 response to an RO inquiry, the JSRRC indicates that the United States Army Chemical Materials Agency and/or OSG could be contacted for information regarding the Veteran's possible exposure to chemicals while serving in Germany in 1961.

In a March 2012 response to an RO inquiry, the United States Army Chemical Materials Agency indicates that it was responsible for the safe storage and destruction of unitary chemical weapons stockpile as declared in 1985; the agency held no records regarding veterans and their service in the Army.  The agency indicated that it had referred past requests for similar information to the National Archives, Military Finance Centers and/or the JSRRC.

In a May 2012 Report of General Information, a VA representative memorialized a conversation with a representative from the OSG in reference to the Veteran's claimed toxin exposure while serving in Germany.  This OSG representative indicated that they would review the Veteran's service treatment records in order to verify or refute this claim and that they would not be able to provide any additional evidence.

In a May 2012 Memorandum, the RO detailed the efforts made to corroborate the Veteran's claim that he had been exposed to herbicides, including contacting the United States Army Chemical Materials Agency and the OSG's office.  The RO indicated that the Veteran's Agent Orange exposure has not been independently corroborated.

III.  Analysis

The Veteran contends that presumptive service connection for HCL is warranted as he was exposed to herbicides while serving in Germany in 1961.  The Veteran alleges such exposure based upon the history of Dow Chemical's production of Agent Orange and a September 2003 letter from the Department of the Army which did not specifically deny the use of Agent Orange in Germany or Europe.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.  Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

The above-cited provisions specifically apply to Vietnam Era veterans, and have been extended to veterans who served near the Korean demilitarized zone (DMZ). See 38 C.F.R. § 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (iii)-(iv).  However, as the Veteran does not contend that his exposure is related to Vietnam or Korean service, he is not entitled to a presumption of herbicides exposure (to include Agent Orange).  Id.  That notwithstanding, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

As noted above, the Veteran asserts that he was exposed to herbicides while serving in Germany during the Vietnam War; he has not alleged, and the record does not suggest, that he served in Vietnam or in Korea along the DMZ.  Under these circumstances, VA's Adjudication Procedural Manual, M21-1MR, directs adjudicators to ask the Veteran for the approximate dates, locations and nature of the alleged exposure and to then furnish this information to the Compensation Service to request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used, as alleged.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  If the exposure is not verified by the Compensation Service review, a request should then be sent to the JSRRC for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.

In this case, there simply is no persuasive, objective evidence to establish that the Veteran was actually exposed to herbicides in Germany, as a layperson.  

As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his observations of dead vegetation in Germany (which he believes was indicative of Agent Orange exposure), as well as to relate that he had been told or read that he had been in an area where he was exposed to Agent Orange.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Even assuming, without deciding, that such lay assertions might provide some evidence of herbicide exposure in an appropriate case, such is not the case here.  Indeed, the Veteran has testified that he did not personally witness spraying in any area that he visited and that no one told him that Agent Orange was used in these areas.  Rather, he merely references a September 2003 letter from the Department of the Army, arguing that it demonstrated poor record keeping and that there was no denial as to the use of herbicides.  

In this case, extensive searches have been conducted in attempt to resolve the question of the Veteran had actual in-service herbicide exposure, and, collectively the results of such searches weigh against a finding of actual exposure.  The September 2006 VA Compensation and Pension Service e-mail response indicates that there was no DoD record of herbicide use in Germany or elsewhere in Europe and that chemical tests were conducted in the United States.  An August 2008 VA Compensation and Pension Service e-mail response indicates that there was no DoD record of any use, testing or storage of tactical herbicides in Germany or elsewhere in Europe and that use herbicides were developed for use in areas of dense vegetation in Vietnam and Southeast Asia, not for use in Europe.  An August 2011 JSRRC response suggested that the RO contact the United States Army Chemical Materials Agency and OSG for information regarding the Veteran's purported exposure to herbicides; further inquires to these facilities were unsuccessful.  The Board notes that the United States Army Chemical Materials Agency suggested contacting the National Archives, military finance centers and JSRRC with such an information request.  However, the RO had already contacted the JSRRC, which had access to the National Archives.  In addition, the military finance centers contain information regarding a service member's pay; contacting such an agency is not required as the Veteran has not alleged serving in Vietnam.  In addition, the reports from the Compensation and Pension Service and the JSRRC are objective and based on unit historical data and official DoD records.  The Board finds that these responses constitute probative evidence on the question of actual exposure.

No persuasive evidence of this Veteran's in-service exposure to herbicides-specifically, Agent Orange-has been presented or identified.  The Veteran submitted an excerpt from a Board decision which granted presumptive service connection for HCL as a result of herbicide exposure.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case warrant an award of service connection.  In this regard, the Board notes that the excerpted Board decision discusses no report from either the Compensation and Pension Service or the JSRRC indicating that there was no Agent Orange spraying, testing, storage or usage in Germany in 1961 or 1962.  Therefore, while the Board has considered the prior Board decision, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case must be determinative.

The Board further notes that the letter of Dr. R. B. which suggests that the Veteran's type of leukemia/lymphomas had been linked to exposure to Agent Orange and developed years after the exposure, as well as the January 2005 letter from Dr. M. P. which notes, merely support a finding that there exists an etiological link between herbicide exposure and the Veteran's HCL-a link that the VA Secretary has recognized, as indicated above.  However, neither letter serves to establish the Veteran's in-service exposure to herbicides-the fundamental matter upon which this case turns.   

For all the foregoing reasons, the claim for service connection for HCL, claimed as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for HCL, claimed as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


